Case 1:17-cv-04327-LLS-RWL Document 120 Filed 11/15/19 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York

MICHAEL DARDASHTIAN, et al
Plaintiff
Vv

DAVID GITMAN, et al
Defendant

 

Case No. 17-CV-4327 (LLS) (RWL)

 

Ne ee ee ee

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

J am admitted or otherwise authorized to practice in this court, and ] appear in this case as counsel for:

David Gitman, Dalva Ventures, LLC, Accel Commerce LLC, Cooper Square Ventures LLC, NDAP, LLC, Channelreply, lnc

Date: 11/14/2019 /si/John Kouroupas

Attorney’s signature

John Kourpoupas (JK1254)

Printed name and bar number

Sim & DePaola, LLP
42-40 Bell Bivd., Suite 201
Bayside, NY 11361

 

Address

jkouroupas@simdepaolacom

 

E-mail address

(718) 631-7300

 

Telephone number

(718) 631-2700

 

FAX number
